EXHIBIT 10 (m)

COMPUTER TASK GROUP, INCORPORATED

COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS

Set forth below is a summary of the annual and incentive compensation paid by
Computer Task Group, Incorporated (the Company) to its named executives (defined
in Regulation S-K Item 402(a)(3)) in their current positions as of the date of
the filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006. All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time at the
discretion of the Company’s Board of Directors, subject only to the terms of
employment agreements, as applicable, between the Company and these executive
officers.

Effective January 1, 2007, the named executive officers are scheduled to receive
the following annual base salaries in their current positions:

 

     Current Annual Salary  

James R. Boldt

   $ 425,000  

Chairman, President and Chief Executive Officer

  

Brendan M. Harrington

   $ 200,000  

Senior Vice President, Chief Financial Officer

  

Filip J.L. Gyde

   $ 264,500 (1)

Senior Vice President, General Manager, CTG Europe

  

Thomas J. Niehaus

   $ 229,000  

Senior Vice President, General Manager,
CTG HealthCare Solutions

  

Arthur W. Crumlish

   $ 225,000  

Senior Vice President, Strategic Staffing Solutions

  

Executive officers are also eligible to receive incentive compensation each year
primarily based upon the achievement of certain targets. These targets may
include specific levels of revenue growth, gross profit, operating income or
earnings per share. Bonuses were awarded to the named executives for 2006 as
follows:

 

     2006 Bonus

James R. Boldt

   $ 455,163

Brendan M. Harrington

   $ 51,400

Filip J.L. Gyde

   $ 113,491

Thomas J. Niehaus

   $ 188,211

Arthur W. Crumlish

   $ 110,265

 

(1) Mr. Gyde is paid in Euros. This amount represents his base pay of 200,328
Euros translated into U.S. dollars at the January 1, 2007 exchange rate.

 

111